Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to amendment/RCE filed 2/8/2021.
Claims 1-17, 19-20 were directly and/or indirectly amended. Claim 18 was canceled. No claims were added.
Claims 1-17, and 19-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
Applicant argues Thomsen is silent with respect to “flagging any type of pages as being temporary”.
Examiner disagrees. Thomsen disclose as shown in Para. 0026 and Para. 0027 the commit log and uncommitted log which corresponds to flagged wherein the commit log is the completed data and the uncommitted log corresponds to the flagging different types of data with different type of logs which corresponds to flag, and the cache memory corresponds to temporary memory.
Applicant argues Thomsen fail to disclose temporary pages art modified during a savepoint and additionally that other pages loaded into the main memory that art not flagged as being temporary are prevented from being modified.
Examiner disagrees. Thomsen disclose the method of retaining uncommitted changes to the additional pages (shadow page) until the savepoint is successfully completed which corresponds to any additional pages loaded into the main memory that are not completed should be marked uncommitted which corresponds to flagged as temporary as shown in Para. 0027, Thomsen. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomsen et al. (Thomsen hereinafter) US Patent Application Publication No. 2014029777 filed June 11, 2014 and published Oct. 2, 2014.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public 

Regarding Claims 1, and 9, Thomsen discloses a method implemented by one or more data processors forming part of at least one computing device, the method comprising:
allocating, in an in-memory database in which pages are loaded into main memory and having associated physical disk storage, a temporary page in the main memory;
flagging the temporary page in the main memory (Para. 0022, wherein the hardware corresponds to physical disk storage, as shown in Fig. 3, step 312, wherein the cache corresponds to temporary as further described in Para. 0027 and the step 114, wherein the long term storage corresponds to the permanent storage, and wherein the savepoint step corresponds to flagging, since the data will remain in a temporary/cache until the new savepoint as shown in Fig. 4, Thomsen);
initiating a savepoint for the database (Fig. 3 step 316, Para. 0024, wherein the first time savepoint corresponds to initiating, Thomsen);
modifying, during (critical phase)  (Para. 0026, wherein during a recovery operation data can be synchronized which corresponds to critical phase since the critical phase was defined in the specification as synchronizing modified data as shown in Para. 0050 of the specification of the application, Thomsen) the savepoint, the temporary page without acquiring a consistent change while preventing other pages loaded into the main memory that art not flagged as being temporary from being modified (Para. 0026, wherein the logged “COMMIT” corresponds to the 
finalizing the savepoint to enable the database to be rolled back to a point in time corresponding to the savepoint as part of a recovery process (Para. 0026, Thomsen).
In addition;
Claim 9, recites 
A system comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor (Para. 0014, Thomsen).
Regarding Claims 2, and 10, Thomsen disclose a method wherein the flagging is performed prior to the initiation of the savepoint (Para. 0024, wherein the first time after a savepoint, corresponds to perform prior to the initiation of the savepoint, Thomsen).
Regarding Claims 3, and 11, Thomsen discloses a method wherein the flagging is performed subsequent to the initiation of the savepoint (para. 0020, wherein the size of the data used to initiates an action corresponds to the flagging, Thomsen).

Regarding Claims 5, 13, and 19, Thomsen discloses a method wherein the control block is a transient object loaded into the main memory and not physically persisted in the associated physical disk storage (Para. 0026, Fig. 3, Step 302, Thomsen).
Regarding Claims 6, 14, and 20, Thomsen disclose a method further comprising: 
deleting the temporary page after a restart of the database system (Para. 0025, wherein being removed corresponds to deleting, Thomsen).
Regarding Claims 7, 15Thomsen disclose a method further comprising:
 flushing the temporary page to the associated physical disk storage when an amount of free memory in the main memory is below a pre-defined level (Para. 0021, wherein the size of storage determine the amount of data to be moved to the free memory, based on the size range which corresponds to predefined level, Thomsen).
Regarding Claims 8, and 16, Thomsen discloses a method wherein the temporary page is allocated by temp-page access (Para. 0014, wherein the user accessing the computing system as described in Fig. 1, step 102 are the temporary storage to allocate data as further described in Para. 0022, Fig. 3, Thomsen).
Regarding Claim 17, Thomsen disclose an in-memory database system comprising:
physical persistence disk storage (Fig. 1, step 114 wherein the storage corresponds to physical disk storage as further described in Para. 0014, Thomsen); at least one data processor (Para. 0013, Thomsen); memory storing instructions which, when executed by the at least one data processor (Para. 0014, Fig. 1, Thomsen).

flagging a control block associated with the temporary page indicating that it is temporary (Para. 0027, wherein the cache corresponds to temporary and wherein the status of the page such as L1, P2 corresponds to page indication its temporary and should be processed to the main memory based on the savepoint as shown in Fig. 4, and Para. 0022, wherein the hardware corresponds to physical disk storage, as shown in Fig. 3, step 312, wherein the cache corresponds to temporary as further described in Para. 0027 and the step 114, wherein the long term storage corresponds to the permanent storage, and wherein the savepoint step corresponds to flagging, since the data will remain in a temporary/cache until the new savepoint as shown in Fig. 4, Thomsen);
initiating a savepoint, the savepoint having (i) a pre-critical phase during which all modified pages loaded into the main memory  are iterated through and flushed to the physical persistence disk storage (Para. 0027, wherein the logical L1 is written to a physical page corresponds to pre-critical phase, Thomsen), (ii) a critical phase during which parallel update to pages in the main memory are blocked and remaining I/O for the physical persistence disk storage is triggered (Para. 0027, wherein the method of L1 and P1 are added to the converter table during the most recent savepoint corresponds to the critical phase, and wherein the modified L1 become L1.DELTA which is similar to the L1 corresponds to parallel update, Thomsen), and (iii) a post-critical phase during which all remaining I/O associated with the physical persistence disk storage is completed (Para. 0027, wherein the page marked as used corresponds to completed, Thomsen);

finalizing the savepoint to enable the database to be rolled back to a point in time corresponding to the savepoint as part of a recovery process (Para. 0026, Thomsen).

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 5, 2021